NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is acknowledged  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and the references cited therein do not affect the patentability of the instant claims.

The Examiner notes that the previous notice of allowance mailed on 02/24/2022 is reiterated below for Applicants’ convenience.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Alireza Behrooz on 02/07/2022.  Claims 1, 2, 14, 16, 26 and 32 are allowed. 

A clean copy of claims 1, 14 and 26 is provided below:
Claim 1.  A modified immune cell or precursor cell thereof, comprising: 
(A) an insertion and/or deletion in a gene locus encoding for a transcriptional modulator, wherein the insertion and/or deletion downregulates expression of the endogenous transcriptional modulator, wherein the transcriptional modulator is:
(i) a transcription factor, SIX Homeobox 2 (SIX2) or Krüppel-like factor 4 (KLF4), wherein the insertion and/or deletion in the gene locus encoding for SIX2 or KLF4 downregulates gene expression of SIX2 or KLF4, and optionally downregulates gene expression of one or more downstream targets of SIX2 or KLF4; or 
(ii) an epigenetic regulator, histone-lysine-N-methyltransferase 2D (KMT2D) or PAXIP1 Associated Glutamate Rich Protein 1 (PAGR1); and 
(B) an exogenous T cell receptor (TCR) and/or chimeric antigen receptor (CAR) comprising affinity for an antigen on a target cell.  

Claim 4. (Canceled).

Claim 14.  The modified cell of claim 1, wherein the insertion and/or deletion in the gene locus encoding for PAGR1 downregulates gene expression of one or more downstream targets of the PAGR1-associated histone methyltransferase complex, optionally wherein the one or more downstream targets of the PAGR1-associated histone methyltransferase complex is selected from the group consisting of ARID1A, ARID3B, ASXL1, DNMT3A, DUSP1, MAP3K8, PAXIP1, PRMT1, SOCS3, and TNFAIP3.  

Claim 26.  The modified cell of claim 1, further comprising an insertion and/or deletion in one or more gene loci encoding for a protein selected from the group consisting of AZI2, C1orfl41, CCDC33, CCL7, CEACAM19, MFSD5, and USP27X, wherein the insertion and/or deletion downregulates gene expression of the one or more endogenous genes.
  
Claims 36, 37, 47, 53, 60, 69, 74, 81, 85, 96, 97, 105, 106, 108 and 109. (Canceled).	

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Zhao et al. (US Patent No. 11203758) teach a CRISPR-modified T cell, comprising: downregulation of gene expression of an endogenous T cell receptor (TCR) α chain and TCR β chain in the T cell, wherein the nucleic acid that causes downregulation of gene expression of the endogenous TCR α chain comprises a nucleotide sequence encoded by SEQ ID NO: 1; and a nucleic acid encoding an 8F TCR comprising affinity for NY-ESO-1 on a target cell, further comprising expression of Klf4, Oct3/4, and Sox2 in the T cells to induce pluripotency of the T cell (see claims 1 and 14), the Examiner has found no teaching or suggestion in the prior art directed to a modified immune cell or precursor cell thereof, comprising: 
(A) an insertion and/or deletion in a gene locus encoding for a transcriptional modulator, wherein the insertion and/or deletion downregulates expression of the endogenous transcriptional modulator, wherein the transcriptional modulator is:
(i) a transcription factor, SIX Homeobox 2 (SIX2) or Krüppel-like factor 4 (KLF4), wherein the insertion and/or deletion in the gene locus encoding for SIX2 or KLF4 downregulates gene expression of SIX2 or KLF4, and optionally downregulates gene expression of one or more downstream targets of SIX2 or KLF4; or 
(ii) an epigenetic regulator, histone-lysine-N-methyltransferase 2D (KMT2D) or PAXIP1 Associated Glutamate Rich Protein 1 (PAGR1); and 
(B) an exogenous T cell receptor (TCR) and/or chimeric antigen receptor (CAR) comprising affinity for an antigen on a target cell.  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

	
/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656